DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2021 has been entered.
This office action is responsive to the amendment filed on 09/17/2021. As directed by the amendment: claims 1, 15, and 18 have been amended. Thus, claims 1-20 are presently pending in this application.
Election/Restrictions
Claims 1-6, 10, and 15-20 are allowable. Claims 7-9 and 11-14, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-D, as set forth in the Office action mailed on 10/15/2020, is hereby withdrawn and claims 7-9 and 11-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see pg. 10, filed 09/17/2021, with respect to the rejection of claims 1 and 15 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claims 1 and 15 under 35 U.S.C. 102 has been withdrawn. 
Applicant’s arguments, see pg. 10-11, filed 09/17/2021, with respect to the rejection of claims 1, 2, 6, 10, and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 2, 6, 10, and 18-20 under 35 U.S.C. 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Meibos on 02/04/2021.
The application has been amended as follows: 
IN THE CLAIMS: the claims filed 09/17/2021 have been amended as follows:
In claim 9, line 1, deleted “1” and inserted -- 8 -- after “The suture passer system of claim”.
In claim 15, line 17, inserted -- and non-circular -- after “shape that is non-rectangular”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claim 1): a suture passer having a first needle with 
Topper teaches a suture passer having a first needle with a distal end of the first needle comprises a distally-sharpened first member with a first distally-oriented tip, a distally-sharpened second member with a second distally-oriented tip, and a channel extending between the first member and the second member (see fig. 6). Topper fails to teach the first needle comprises an intermediate portion having a cross-sectional shape that is non-rectangular.
Heneveld teaches of a suture passer having a first needle with a distal end of the first needle comprises a capture feature comprising a first and second member; the first needle comprises an intermediate portion having a cross-sectional shape that is non-rectangular (see fig. 5C); Heneveld fails to teach a distally-sharpened first member with a first distally-oriented tip, a distally-sharpened second member with a second distally-oriented tip, and a channel extending between the first member and the second member.
Furthermore, it would not be obvious to one of ordinary skill in the art to modify the needle of Topper to have a non-rectangular cross section because such a modification would prevent the needle from bending through the extension stroke destroying the reference. Furthermore, there is no motivation for one of ordinary skill in the art to modify the needle of Heneveld to have a distally-sharpened first member with a first distally-oriented tip, a distally-sharpened second member with a second distally-oriented tip, and a channel extending between the first member and the second member.
Regarding claim 15, the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claim 15): a suture passer having a first needle, a distal end of the suture passer comprises a distal wall oriented transversely to an intermediate portion, wherein the distal wall comprises a suture holding feature; a distally-facing capture feature of the first needle; the first needle comprises an intermediate portion having a cross-sectional shape that is non-rectangular and non-circular. The closest prior art references include Topper et al. (US 2003/0065337 A1), Heneveld (US 2014/0296880 A1), and Gregoire et al. (US 2011/0118760 A1).
Topper teaches of a suture passer having a first needle a distal end of the suture passer comprises a distal wall oriented transversely to an intermediate portion, wherein the distal wall comprises a suture holding feature; a distally-facing capture feature of the first needle (see fig. 5B-6). Topper fails to teach the first needle comprises an intermediate portion having a cross-sectional shape that is non-rectangular and non-circular.
Heneveld teaches of a suture passer having a first needle, a distal end of the suture passer comprises a distal wall oriented transversely to an intermediate portion, wherein the distal wall comprises a suture holding feature; a distally-facing capture feature of the first needle (fig. 3A-6A). Heneveld fails to teach the first needle comprises an intermediate portion having a cross-sectional shape that is non-rectangular and non-circular.
Gregoire teaches of a suture passer having a first needle, a distal end of the suture passer comprises a distal wall oriented transversely to an intermediate portion, wherein the distal wall comprises a suture holding feature; a distally-facing capture feature of the first 
Regarding claim 18, the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitation of claims 18): a suture passer having a first needle and a first pusher component residing at least partially within an intermediate portion of the suture passer system; wherein the distal end of the suture passer comprises a suture holding feature; wherein the first pusher component comprises at least one pushing arm extending beside the first needle; the first pusher component is movable, along a direction parallel to the distal end of the first needle in an extended position of the first needle, between a retracted position and an extended position. The closest prior art reference is Baird et al. (US 2010/0305583 A1) which fails to teach the first pusher component is movable, along a direction parallel to the distal end of the first needle in an extended position of the first needle, between a retracted position and an extended position as successfully argued by applicant (remarks filed 09/17/2021, pg. 10-11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771